Citation Nr: 0611182	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision.  



FINDINGS OF FACT

1.  The veteran is currently rated as 60 percent disabled for 
service-connected diabetes mellitus with diabetic 
retinopathy, neuropathy, nephropathy and erectile dysfunction 
and as 10 percent disabled for service-connected hypertension 
associated with the diabetes mellitus and receives special 
monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of the loss of use of a creative organ.  
His combined compensation rating is 60 percent.  

2.  The veteran is shown to have last worked in 2002 when he 
retired, to have had occupational experience as a truck 
driver and road maintenance worker and to have had four years 
of high school education.  

3.  The veteran is not shown to be precluded from obtaining 
and maintaining all forms of substantially gainful employment 
due to his service-connected disabilities.  




CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual Background

In December 2002, the veteran submitted a claim for a total 
compensation rating based on individual unemployability 
(TDIU).  

The veteran's service-connected disabilities at that time 
were diabetes mellitus with diabetic retinopathy, neuropathy, 
and nephropathy, rated as 60 percent disabling; and 
hypertension, rated as 10 percent disabling.  

In a letter dated in October 1997, a private physician stated 
that, in general, the veteran was able to do the work 
activities of a Motor Equipment Operator.  It was noted that 
the veteran could be subject to hypoglycemic episodes.  It 
was added that other people with diabetes were able to 
perform a variety of different jobs.  

In a letter dated in November 1997, the Superintendent of the 
Allegany County Department of Public Works indicated that the 
veteran's doctor found him able to fulfill the requirements 
of a Motor Equipment Operator and stated that he could be 
subject to hypoglycemic episodes.  The Superintendent noted 
that, if the veteran found that he could not perform any job 
requirement in a safe manner, he was to cease the work 
activity.  

A September 2002 private medical report indicates that the 
veteran's diabetes mellitus was not in good control.  A 
treatment regimen was set up for the veteran.  

In a December 2002 statement, the Superintendent of the 
Allegany County Department of Public Works stated that, in 
October 1997, the veteran was employed by the Department and, 
at that time, was experiencing problems with diabetes and 
would become disoriented or very light-headed.  His operation 
of heavy equipment and motor vehicles was restricted, and he 
was not allowed to operate any equipment until his condition 
had stabilized.  It was noted that, after his condition was 
stable for a period of time, the veteran was released to 
operate equipment as his and his supervisor's discretion.  

On the December 2002 claim, the veteran stated that he last 
worked full time in September 2002.  His last employer was 
the County Department of Public Works; he worked as a truck 
driver for 40 hours per week and had been employed there from 
August 1965 to September 2002.  He noted that he left his 
last job because of his disability.  He also noted that he 
had not tried to obtain employment since he became too 
disabled to work.  

His highest level of education was 4 years of high school.  
He noted that, on several occasions, he had gone into insulin 
shock and become unable to function.  He stated that he 
stopped working as soon as it was financially feasible for 
him to do so because he did not want to pass out while 
driving his truck.  He also stated that, due to his 
hypertension, he could not perform other jobs because he no 
longer had the patience to deal with people.  

In January 2003, the veteran's former employer, the Allegany 
County Department of Public Works, submitted a VA form 21-
4192.  It was noted that the veteran's beginning date of 
employment was in August 1965, and his ending date of 
employment was in September 2002.  

It was noted that the veteran had lost no time due to 
disability during the 12 months preceding his last date of 
employment.  The veteran worked in road maintenance and as a 
truck driver.  

It was noted that, due to complications with diabetes, the 
veteran was no longer allowed to drive truck or operate 
equipment until the situation stabilized.  It was noted that 
the veteran was monitored by his supervisor and was given 
restricted duties, when applicable.  It was noted that the 
veteran was not working due to retirement and was entitled to 
receive retirement benefits.  

The private treatment records indicate that the veteran was 
treated for diabetes mellitus, diabetic neuropathy, 
nephropathy, and retinopathy, hypertension and other 
nonservice-connected disabilities.  

The May 2003 VA peripheral nerves examination indicates that 
the veteran denied any numbness or tingling sensations in the 
upper and lower extremities, except for mild tingling in his 
right hand.  He denied any decreased sensation in his arms or 
legs, any muscle cramps, or any flare-ups.  He denied any 
abnormalities in the arms or legs that resulted in 
interference with daily activities.  

On examination, the muscles were normal.  His sensory 
examination revealed normal pinprick, light touch, vibration 
and position sense in all four extremities.  There were 
normal deep tendon reflexes in all extremities, but absent in 
the ankles.  

The impression was that of no symptoms of diabetic peripheral 
neuropathy; however, there was loss of ankle reflexes that 
suggested mild peripheral diabetic neuropathy.  

The May 2003 VA eye examination indicates that the veteran's 
only complaint was that of a decreased in vision.  The 
veteran's eyes and vision were fully examined.  

The examiner stated that the veteran had a background of 
diabetic retinopathy in the right eye consisting of 
microaneurysms.  The left eye had evidence of having 
panretinal photocoagulation, presumably due to profliferative 
diabetic retinopathy.  

It was noted that, at the present time, the veteran only had 
a few microaneurysms in the left eye and no evidence of any 
active neovascularization.  There were cortical lens 
opacities in both eyes, more on the left than on the right, 
which were due to diabetes.  

A May 2003 VA examination indicates that the veteran had an 
occasional hypoglycemic reaction, including one a year ago, 
when he lost consciousness.  It was noted that his weight was 
stable.  

On examination, blood pressure was 140/70, 140/74, and 
138/72.  Blood tests and urinalysis were within normal 
limits.  

The impression was that of diabetes mellitus, hypertension, 
erectile dysfunction, retinopathy, and neuropathy, and 
bilateral shoulder and hip signs suggestive of degenerative 
changes and not service connected.

The examiner stated that there was no evidence for 
nephropathy at this time, with normal BUN, serum creatinine 
and microalbumin.  The examiner indicated that the 
hypertension was more likely than not unrelated to diabetes 
mellitus because hypertension was caused by diabetes mellitus 
only in the case of advanced nephropathy, and that condition 
was absent in the veteran.  

It was noted that erectile dysfunction was at least as likely 
as not due to the veteran's diabetes mellitus.  The examiner 
also stated that regarding the extent of functional 
impairment due to service-connected disabilities, he would 
defer to the ophthalmologist and neurologist.  

In a July 2003 statement from the VA ophthalmologist, it was 
noted that the veteran had no functional impairment visually 
due to his service-connected disability and his vision would 
not impact any physical or sedentary employment.  

The VA neurologist stated that the veteran had no functional 
impairment.  The VA physician who examined the veteran for 
diabetes mellitus stated that, on review of the veteran's 
ophthalmology and neurology examination, the veteran was not 
qualified to drive trucks on the basis of his retinopathy and 
vision status; however, his service-connected disability 
would not hinder him from doing light to moderate work or 
sedentary work.  

In a September 2003 decision, the RO denied the veteran's 
claim for a TDIU rating.  The RO also granted service 
connection for erectile dysfunction as secondary to diabetes 
mellitus, and granted special monthly compensation under 38 
U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of the 
loss of use of a creative organ, effective on May 27, 2003.  

In an October 2003 statement, the veteran's representative 
indicated that the veteran asserted that his disabilities, 
age and high school education restricted him in obtaining 
employment.  

A February 2004 VA clinic note indicates that the veteran's 
blood pressure was within normal limits and that he had no 
focal neurological or sensory deficits.  


Law and Regulations

Total disability ratings for compensation may be assigned 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2005).  

To qualify for a total rating for compensation purposes, the 
evidence must show: (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  


Analysis

The veteran is currently rated as 60 percent disabled from 
diabetes mellitus with diabetic retinopathy, neuropathy, 
nephropathy and erectile dysfunction; 10 percent disabled for 
hypertension associated with diabetes mellitus.  

The veteran also has been granted special monthly 
compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 
3.350(a) on account of the loss of use of a creative organ.  
His combined rating is 60 percent.  

The veteran is shown to have had four years of high school 
education and worked as truck driver and in road maintenance 
from August 1965 to September 2002.  The veteran last worked 
in 2002 when he retired from that employment.  

In the present case, the veteran meets the threshold 
requirement for a total disability rating in that he has 
various service-connected disabilities, one of which is rated 
at 60 percent.  38 C.F.R. § 4.16(a).  

Despite the fact that the veteran meets these threshold 
requirements, before a TDIU rating can be granted, it must be 
demonstrated that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

In this regard, in July 2003, the VA ophthalmologist who 
examined the veteran indicated that the veteran had no 
functional impairment visually due to his service-connected 
disability and that his vision would not impact any physical 
or sedentary employment.  

In July 2003, the VA neurologist who examined the veteran 
stated that the veteran had no related functional impairment.  

In July 2003, a VA physician opined that the veteran was not 
qualified to drive trucks on the basis of his retinopathy and 
vision status; however, his service-connected disability 
would not hinder him from doing light to moderate work or 
sedentary work.  

In a December 2002 statement, the veteran's former employer 
stated that in October 1997, the veteran had been 
experiencing problems with diabetes.  At that time, he was 
not allowed to operate any equipment until his condition had 
stabilized, and when it did stabilize, the veteran was 
released to operate equipment at his and his supervisor's 
discretion.  

The Board concludes based on its review of the evidence of 
record that the veteran is not shown to have been precluded 
from securing or following all forms of substantially gainful 
employment consistent with his work and educational 
background due to his service-connected disabilities.  

In fact, the veteran's own doctor has stated that the veteran 
was able to perform the job as motor equipment operator.  
There was no indication that the veteran had been retired on 
disability or otherwise terminated due to his service-
connected disabilities.  

The service-connected conditions do affect his abilities to a 
degree, but he is not shown to be unable to work in a 
sedentary position at some other type of substantially 
gainful employment as a result of these conditions.  No 
medical professional has stated that the veteran's service-
connected disabilities are responsible for any inability to 
work on the part of the veteran.  

In this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disabilities 
alone render him unemployable for all forms of substantially 
gainful employment consistent with occupational and 
educational background.  

The Board concludes, therefore, that a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b); Gilbert, supra.  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


